Citation Nr: 1021520	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1949 to 
September 1952, to include an extended length of service in 
Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in March 2010.  A transcript of the hearing is associated 
with the claims file. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus originated 
during the Veteran's active service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A.          §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement service 
connection for bilateral hearing loss disability and 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

At his March 2010 Board hearing, the Veteran reported that 
while stationed in Korea he sustained hazardous noise 
exposure.  The Veteran described, in detail, an instance when 
an ammunition dump was blown up right next to the Quonset hut 
he was sleeping in.  The Veteran reported that following the 
explosion, he experienced ringing in his ears and hearing 
loss.  He reported that both the ringing and the hearing loss 
marginally improved over the month following the explosion, 
but at that point the ringing in his ears and hearing loss 
became static.  The Veteran reported that he has experienced 
hearing loss and ringing in his ears ever since that time and 
that it has gotten progressively worse over time.  The 
Veteran denied any excessive post-service hazardous noise 
exposure.    

The Veteran is competent to state when he first noticed 
difficulty hearing and ringing in his ears and to state that 
the symptoms have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

At this time, the Board concedes that the Veteran was exposed 
to severe acoustic trauma while serving on active duty, 
specifically while serving in the Korean War.

Of record is a January 2007 VA Medical Center audiology 
consultation note.  At that time, the examiner diagnosed the 
Veteran with sensorineural hearing loss and tinnitus.  There 
are no audiometric testing results of record in that 
consultation note.

Also of record is an April 2010 letter and audiology report 
from the Veteran's private physician.  In the audiology 
report it is noted that the Veteran has mild to profound 
sensorineural hearing loss at mid to high range frequencies 
in his left ear and severe to profound sensorineural hearing 
loss in his right ear.  The audiology report also indicates 
that the Veteran had poor speech discrimination in his left 
ear, but excellent speech discrimination in his right ear.  
In her letter, the Veteran's private physician reported that 
she had evaluated the Veteran with regard to noise induced 
hearing loss sustained while in active military service.  She 
stated that after a thorough ear, nose, and throat 
examination and a thorough review of the Veteran's audiogram, 
it was her opinion that the Veteran had tinnitus and 
sensorineural hearing loss due to noise induced trauma while 
in active military service.

In sum, the Veteran has been diagnosed with sensorineural 
hearing loss and tinnitus at the VA Medical Center and by his 
private physician.  Additionally, the Veteran's private 
physician has related the Veteran's current bilateral hearing 
loss disability and tinnitus to his noise exposure in 
service.

According, the preponderance of the evidence supports the 
claims and entitlement to service connection for bilateral 
hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for PTSD is decided.

At his March 2010 Board hearing, the Veteran reported that 
while he was serving in Korea he had been afraid that he 
would never make it out of Korea alive.  The Veteran reported 
several stressful incidents above and beyond his everyday 
fear that he would be killed.  The first such experience the 
Veteran reported occurred when his unit first arrived in 
Korea.  He reported that when they landed on the beach in 
August 1950, he was stuck there with his unit for 3 days and 
was subjected to sniper fire.

The Veteran also reported an incident which occurred sometime 
after he arrived in Korea.  He reported that one evening he 
was told to monitor the phone switchboard.  He told the 
superior who gave him this duty that he had never before 
manned a switchboard and did not know how they worked.  The 
Veteran reported that his superior gave him just a very brief 
overview and then told him not to worry because he would 
figure it out.  The Veteran reported that he was then left 
alone and later that evening he received a call from a 
division of the 8th Army which was stationed on the front 
line.  The Veteran reported that the man on the phone said 
that they were "getting slaughtered" and "killed like 
flies" on the front line and that he needed to be connected 
to the 8th Army Headquarters immediately.  The Veteran 
reported that he tried to connect the man, but due to his 
inexperience with the switchboard, he accidentally 
disconnected the man.  He said that the man phoned in two 
more times and the Veteran disconnected him both times.  The 
Veteran reported that he didn't hear from the man again and 
the next morning he found out that part of the 8th Army had 
gotten "wiped out" on the front lines.  The Veteran 
reported that he has felt guilty for the part he played in 
that outcome since that time.  

The Veteran's reports cannot be confirmed through his service 
personnel records (SPRs) because his SPRs are presumed to 
have been destroyed by fire at the records maintenance 
center.

The Board notes that if service records are presumed to have 
been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where service 
records are presumed to have been destroyed while in custody 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board has conducted research into the combat actions of 
the 8th United States Army in Korea.  Apparently, the 8th 
United States Army suffered extensive losses in battles 
against the North Korean Army from the time they arrived in 
Korea around the end of June 1950 through the end of 1950 and 
into the beginning of 1951.  Documentation of this 
information has been added to the claims file.

As a result, the Board concedes that the Veteran's reported 
stressors occurred as he described them.  Therefore, the 
Board finds that the Veteran should be afforded a VA 
examination to determine whether he has PTSD as a result of 
the conceded stressors.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature 
and etiology of any currently present 
PTSD.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims file, the 
examiner confirm or rule out a 
diagnosis of PTSD based on the 
stressors discussed above.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the diagnostic criteria for PTSD.

2.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
PTSD based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


